Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1, 4-5, 7-8, 11, and 15-17 are pending, claims 1 and 15 are amended, and claims 2-3, 6, 9-10, 12-14, and 18-20 are cancelled. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vertically oriented mixer, being a lobed mixing shape having angled holes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The reference being incorporated (U.S. 4,335801) discloses the holes all being on the same plane and do not appear to be angled, as they appear to all project outlets in the same plane at a same angle).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 7-8, 11, and 15-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-8, 11, 13, and 15-17 of U.S. Patent No. 11,117,007. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between claims 1 and 15 in the current application and that of claims 1 and 15 in the noted prior US Patent 11,117,007 is the vertical orientation versus horizontal orientation, however US 11,117,007 includes such orientation in claims 13 and 19. Claims 1 and 15 of the current application are then (1+13) and (15+19) of the parent application. All other claim numbers in the current application or duplicates. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Harch (U.S. 5,553,785).
With respect to claim 15, Harch discloses a nozzle body for a fire suppression nozzle (being a water spraying nozzle), comprising: a first fluid channel (figure 1, 26/30) configured to be connected to a first fluid source (liquid inlet 14) for fire suppression (intended use); and a mixer (mixer having upper wall of 42, a lower portion of 38 having holes 41 with angled outlets and the top portion surface of 36) defined by or attached to the first fluid channel (see figure 1), wherein the mixer is configured to induce streamwise vorticity in at least the first fluid as it exits the first fluid channel (as shown by the arrows of fluid leaving 33, the fluid hits 41 as well as the curved shape of deflector surface 38 and rotates; being a rotational vorticity in the fluid flow of the liquid as it then meats the linear turbulent air flow about it coming from 51) to cause mixing of the first fluid and a second fluid (air from 15) to reduce a flow speed of a mixture of the first fluid and the second fluid (as there is mixing of the liquid into the air flow, said mixing reducing flow speed, the abstract discloses the turbulent sheet of liquid being impinged against the plate and shattered and said shattered droplets are broken by the shear of pressurized air), wherein the mixer is defined by a lobe mixing shape (the lob mixing shape of the rounded deflector) to cause both the first fluid and the second fluid to rotate together (as seen by the arrows and disclosed in the abstract, the first fluid is caused to rotate by the deflector and then rotates into the pressurized air which then carries the fluid away, the rotational flow of the first fluid into the second fluid then causes some level of rotation in the second fluid), wherein the mixer is vertically oriented (see orientation of the deflector in figure 1) such that the first fluid effuses toward a lower shroud (the shroud being the outer part of 42 on the outer end of 41) and lobe mixes with the second fluid as it exits the first fluid channel (as the air from 15 passes 51 and mixes with the liquid coming off the deflector).  
With respect to claim 16, Harch discloses the mixer includes angled holes (holes 41, with noted angled outlets aligning with the curve of the deflector) configured to effuse the first fluid from the first fluid channel into the second fluid channel (see figure 1).  
With respect to claim 17, Harch discloses the angled holes are angled relative to each other to cause vorticity in first fluid as it exits the first fluid channel (as seen in figure 1, the angled holes of 41 such that they are angled relative to each other about 36).

Claim(s) 15-17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Papavergos (U.S. 5,014,790).
With respect to claim 15, Papavergos discloses a nozzle body for a fire suppression nozzle (title, abstract, figure 9), comprising: a first fluid channel (inner channel defined within 51) configured to be connected to a first fluid source (fluid source coming to inner channel 51) for fire suppression (abstract/title); and a mixer (mixer defined by the half circular area of 53 seen at 59, having fluid inlet from 57/58 and leading against 61) defined by or attached to the first fluid channel (defined as a downstream area of the first fluid channel), wherein the mixer is configured to induce streamwise vorticity in at least the first fluid (as the fluid exits from 57 into a circular area, combined with fluid coming from 58 rotation is caused due to the nature of the shape, as the two inlets impinge on one another mixing then happens within 53) as it exits the first fluid channel to cause mixing of the first fluid (from 57) and a second fluid (from 58) to reduce a flow speed of a mixture of the first fluid and the second fluid (the noted impinging on one another decreasing flow speed as the fluids mix within 53), wherein the mixer is defined by a lobe mixing shape (the shape of 59 being that of a lobe) to cause both the first fluid and the second fluid to rotate together (as they impinge and mix within 53, the rotate with the curvature of the chamber), wherein the mixer is vertically oriented (as it lies along a vertical axis) such that the first fluid effuses toward a lower shroud (shroud of 61) and lobe mixes with the second fluid as it exits the first fluid channel (as both the first and second fluid exits their channels and mix in the lobe; it can be taken that the channels 57 are also part of the mixer and the bottom of 51 is the noted firs fluid channel).
With respect to claim 16, Papavergoes discloses the mixer includes angled holes (the holes at the end of the channels of 57) configured to effuse the first fluid from the first fluid channel into the second fluid channel (see figure 9).
With respect to claim 17, Papavergoes discloses the angled holes are angled relative to each other to cause vorticity in first fluid as it exits the first fluid channel (as seen in figure 9, where the holes of 57 are angled relative to each other and cause vorticity in the first fluid as they exit the fluid channel as they go into the chambers 53 and mix with the fluid from 58).
Allowable Subject Matter
Claims 1, 4-5, 7-8, and 11 allowed. Though see above noted drawing objection. Applicant has possession of the claimed limitations but they are not shown in the drawings. 
The following is a statement of reasons for the indication of allowable subject matter:  The combination of the first fluid channel, second fluid channel, respective first and second fluids mixer, upper shroud, lower shroud, lobe mixing shape, and the effects being done by the various elements on the fluid flow in combination was not found in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752